Case 1:20-cv-01487 Document 1-1 Filed 06/05/20 Page 1 of 2




             Exhibit A
             Case 1:20-cv-01487 Document 1-1 Filed 06/05/20 Page 2 of 2



                                    DEPARTMENT OF HOMELAND SECURITY
                                           UNITED STATES SECRET SERVICE
                                               WASHINGTON, D.C. 20223



Freedom of Information Act Program
Communications Center
245 Murray Lane, SW, Building T-5
Washington, D.C. 20223
                                                                Date: April 21, 2020
David Fahrenthold
1301 K Street, NW
Washington, DC 20071
Email: david.fahrenthold@washpost.com

File Number: 20181416

Dear Requester:

Reference is made to your Freedom of Information Act (FOIA) request, originally submitted to the
United States Secret Service (Secret Service) on September 11, 2018, for information pertaining to
any records detailing money spent by the Secret Service related to travel by Eric Trump to Scotland,
from January 17, 2017 to June 30, 2018.

In response to your FOIA request, the U.S. Secret Service FOIA Office has conducted a reasonable
search for all potentially responsive documents. The U.S. Secret Service FOIA Office searched all
Program Offices and computer systems that were likely to contain potentially responsive records,
and records were located.

We are processing the responsive records identified in connection with that search. They will be
processed in accordance with the Freedom of Information Act, 5 U.S.C. § 552 and mailed to you
upon completion.

As referenced in our initial response, due to the increasing number of FOIA requests received by
this office, we may encounter some delay in processing your request. However, we are processing
your request as expeditiously as possible.

Your request has been assigned FOIA File No. 20181416. If you have any questions, would like to
discuss this matter, or check the status of your request, please contact this office at (202) 406-6370.
Please refer to the file number indicated above in all correspondence with this office.

Thank you,

Freedom of Information Act Program
United States Secret Service
245 Murray Lane, SW, Building T-5
Washington, DC 20223
Phone: (202) 406-6370
Fax: (202) 406-5586
Email: FOIA@USSS.DHS.GOV
